    Case 5:18-cv-03155-SAC Document 3 Filed 08/17/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


DAMIEN M. TERRELL,

                              Petitioner,

           v.                                       CASE NO. 18-3155-SAC

STATE OF KANSAS,


                              Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. Petitioner has filed a motion for

leave to proceed in forma pauperis (Doc. 2), which is granted. The

Court has conducted an initial review of the Petition under Rule 4

of the Rules Governing Section 2254 Cases in the United States

District Courts. For the reasons explained below, the Court directs

Petitioner to provide further information regarding the timeliness

of this action and to notify the clerk of his current address.
Background

     In 2011, Petitioner Damien M. Terrell pled guilty to crimes

charged   in    multiple     cases,    including       violating    offender

registration requirements. State v. Terrell, 2019 WL 4554549, at

*1. (Kan. Ct. App. 2019) (unpublished opinion) (Terrell III). On

September 7, 2012, he was sentenced to 36 months’ probation with an

underlying sentence of 120 months in prison. Id. Petitioner did not
pursue a timely direct appeal. Id. In April 2013, the district court

revoked   Petitioner’s     probation   and   ordered    him   to   serve   the

underlying prison sentence. Id. Since that time, Petitioner has
    Case 5:18-cv-03155-SAC Document 3 Filed 08/17/21 Page 2 of 6




filed multiple postconviction motions for relief in the state

courts. See Id. at *1-2; State v. Terrell, 2018 WL 3795391 (Kan.

Ct. App. 2018) (unpublished opinion) (Terrell II); State v. Terrell,

2016 WL 3597711 (Kan. Ct. App. 2016), rev. denied June 5, 2017

(Terrell I).

     On June 26, 2018, Petitioner filed his petition for writ of

habeas corpus under 28 U.S.C. § 2254. (Doc. 1.) He claims that his

convictions    for   failure   to   comply   with   offender   registration

requirements   are   invalid   because    no   registration    requirements

existed when he was convicted of the crimes that triggered the

registration requirements. Id. at 5.

Timeliness

     This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     (d)(1) A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review;

     (B) the date on which the impediment to filing an
     application created by State action in violation of the
     Constitution or laws of the United States is removed, if
     the applicant was prevented from filing by such State
     action;

     (C) the date on which the constitutional right asserted
     was initially recognized by the Supreme Court, if the
     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
    Case 5:18-cv-03155-SAC Document 3 Filed 08/17/21 Page 3 of 6




     or claims presented could have been discovered through
     the exercise of due diligence.


28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See

Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.
113, 119 (2009). The limitation period begins to run the day after

a conviction becomes final. See Harris v. Dinwiddie, 642 F.3d 902-

07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation under
     this subsection.


28 U.S.C. § 2244(d)(2).

     The one-year limitation period also is subject to equitable
tolling “in rare and exceptional circumstances.” Gibson v. Klinger,

232 F.3d 799, 808 (10th Cir. 2000) (citation omitted). This remedy

is available only “when an inmate diligently pursues his claims and

demonstrates   that     he   failure   to   timely   file    was   caused   by

extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 127, 1220 (10th Cir. 2000). Circumstances that warrant
equitable tolling include, “for example, when a prisoner is actually

innocent,   when   an   adversary’s    conduct—or    other    uncontrollable

circumstances—prevents a prisoner from timely filing, or when a
    Case 5:18-cv-03155-SAC Document 3 Filed 08/17/21 Page 4 of 6




prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 23 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631, 651 (2010). However, “[s]imple excusable

neglect is not sufficient.” Gibson, 232 F.3d at 808 (citation

omitted).

     Finally,     there     exists   an   exception    to   the   one-year     time

limitation    because     of    actual    innocence.   To    qualify    for   this

exception, the prisoner “must establish that, in light of new

evidence, ‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell 547 U.S. 518, 536-37 (2006) (quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup, 513 U.S. at 324.

     As     set   forth   above,     Petitioner    was      sentenced   for    his
convictions of failing to comply with registration requirements on

September 7, 2012, and he did not pursue a direct appeal within the

allowed time. Thus, Petitioner’s one-year federal habeas limitation

period began to run around September 22, 2012. See K.S.A. 22-3608(c)

(“For crimes committed on or after July 1, 1993, the defendant shall

have 14 days after the judgment of the district court to appeal.”).

This Court does not have before it the exact dates on which

Petitioner    filed   his      multiple   postconviction     motions    in    state
court, but it appears that Petitioner did not file his first motion

until after his probation was revoked on April 16, 2013. See Terrell
   Case 5:18-cv-03155-SAC Document 3 Filed 08/17/21 Page 5 of 6




III, 2019 WL 4554549, at *1. By that time, approximately 206 days

of the one-year federal habeas limitation period had expired,

leaving 146 days remaining.

     The   form   upon   which   Petitioner    filed    his   federal   habeas

petition contains a section which states:              “If your judgment of

conviction became final over one year ago, you must explain why the

one-year statute of limitations as contained in 28 U.S.C. § 2244(d)

does not bar your petition.” (Doc. 1, p. 13.) Petitioner left this

section of the form blank. Without more information regarding the

dates on which Petitioner filed his state-court post-conviction

motions and the subject matter of those motions, however, the Court

cannot determine whether this federal habeas action was timely.

     Thus, the Court will direct Petitioner to provide, in writing,

additional information regarding any applications he has filed for

post-conviction or other collateral review of his convictions for

failure    to   comply   with    offender     registration     requirements.

Petitioner should provide the dates on which he filed any such

applications, the district court disposition of the applications,
and whether he pursued an appeal of the district court judgment to

a Kansas appellate court. Moreover, if Petitioner believes he is

entitled to statutory or equitable tolling of the one-year federal

habeas time limitation, he may include any argument on those topics

as well. After this Court receives Petitioner’s response to this

order, it will continue to review the petition.

Current Address

     When Petitioner filed the petition on June 26, 2018, he was an
inmate at Hutchinson Correctional Facility. The online records of

the Kansas Department of Corrections now reflect that in January
   Case 5:18-cv-03155-SAC Document 3 Filed 08/17/21 Page 6 of 6




2021, Petitioner was released on post-release supervision and he is

no longer incarcerated. Rule 5.1(c)(3) of the Rules of the United

States District Court for the District of Kansas requires a pro se

party to “notify the clerk in writing of any change of address.” D.

Kan. R. 5.1(c)(3). Accordingly, the Court directs Petitioner to

notify the clerk, in writing, of his current address. The failure

to do so may result in the dismissal of this matter without further

notice to Petitioner.

     IT IS THEREFORE ORDERED that Petitioner’s motion for leave to

proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED that Petitioner is granted until and

including September 20, 2021, in which to provide, in writing, to

the Honorable Sam A. Crow, United States District Judge, additional

information on the timeliness of this action.

     IT IS FURTHER ORDERED that Petitioner is granted until and

including September 20, 2021, in which to provide the clerk, in

writing, with his current address.


     IT IS SO ORDERED.

     DATED:   This 17th day of August, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
